DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 04/22/22, for application number 16/386,344 has been received and entered into record.  Claims 1, 3, and 6-15 have been amended.  Therefore, Claims 1-15 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koga, US PGPub 2014/0047249, in view of Kao et al., US PGPub 2016/0132033.
Regarding Claim 1, Koga discloses an information processing device [multifunction printer (MFP) 200, Fig. 4] comprising:
a power supply device [auxiliary power source 401; first power source 404; second power source 406]; 
a printer supplied with power by the power supply device [MFP main body receives power from power sources; printer 250 contained within MFP main body, Fig. 2, 4]; 
a scanner supplied with power by the power supply device [MFP main body receives power from power sources; scanner 240 contained within MFP main body, Fig. 2, 4]; 
a non-volatile memory supplied with power by the power supply device [MFP main body receives power from power sources; RAM 222 and ROM 223 contained within MFP main body, Fig. 2, 4], the memory storing 
a plurality of programs, the plurality of programs including 
a first program for controlling the printer [CPU 221 executes control processes by reading out control programs stored in ROM 223 to RAM 222 and executing them; printer executes image formation, par 43, ll. 4-6; par 44, ll. 7-11], 
a second program for controlling the scanner [CPU 221 executes control processes by reading out control programs stored in ROM 223 to RAM 222 and executing them; scanner reads an image on an original to generate image data, and inputs the image data to MFP main body, par 43, ll. 4-6; par 44, ll.11-13], and 
a third program for performing image processing [CPU 221 executes control processes by reading out control programs stored in ROM 223 to RAM 222 and executing them; control unit controls operation unit 230; operation unit performs operations such as setting the operations mode of the MFP main body and cancellation of execution of printing, par 43, ll. 4-6; par 44, ll. 1-4]; and
a processor supplied with power by the power supply device [MFP main body receives power from power sources; CPU 221 contained within MFP main body, Fig. 2, 4].
However, Koga does not explicitly teach information about a power consumption associated with each of the programs, the information about the power consumption including a different power consumption profile for an execution of each program, and a different power consumption margin for the execution of each program, each power consumption margin being an upper limit on the power consumption for a respective program; and the processor being programmed to acquire the information about a-the power consumption associated with the execution of each of the programs from the non-volatile memory; -2-Application No. 16/386,344determine, on a basis of (i) the acquired power consumption profile and (ii) the acquired power consumption margin, whether or not the power consumption during the execution of each program according to current operating settings of the information processing device itself will exceed the power consumption margin of the respective program; and in a case in which the processor determines that the power consumption margin of the respective program will be exceeded, adjust, before each of the programs are executed, operating settings of the processor for the execution of each program such that the power consumption during the execution of each program comes within a range of the power consumption margin of the respective program that does not exceed the power consumption margin of the respective program.
In the analogous art of power management, Kao teaches information about a power consumption associated with each of the programs, the information about the power consumption including a different power consumption profile for an execution of each program, and a different power consumption margin for the execution of each program, each power consumption margin being an upper limit on the power consumption for a respective program [computer 210 receives power consumption data from power consumption database 220; computer 210 is configured to generate power estimates associated with each of the numerical control programs to be executed according to the power consumption data stored in the power consumption database; computer 210 includes upper threshold value, with power consumption estimates associated with the execution schedule according to upper threshold value, among other factors, Fig. 2; par 28, ll. 7-10]; and  the processor being programmed to acquire the information about the power consumption associated with the execution of each of the programs from the non-volatile memory [computer 210 receives power consumption data from power consumption database 220, par 28, ll. 2-5]; 
-2-Application No. 16/386,344determine, on a basis of (i) the acquired power consumption profile and (ii) the acquired power consumption margin, whether or not the power consumption during the execution of each program according to current operating settings of the information processing device itself will exceed the power consumption margin of the respective program; and in a case in which the processor determines that the power consumption margin of the respective program will be exceeded, adjust, before each of the programs are executed, operating settings of the processor for the execution of each program such that the power consumption during the execution of each program comes within a range of the power consumption margin of the respective program that does not exceed the power consumption margin of the respective program [computer 210 (using processor 212) is configured to adjust the values of the machining parameters to reduce the power consumption estimates associated with the numerical control program and then adjust the schedule; computer 210 generates estimates for each of the numerical control programs (values are adjusted when estimates exceed what is supported, based on the data of power consumption and upper threshold), par 28, ll. 7-10, 33-36].
It would have been obvious to one of ordinary skill in the art, having the teachings of Koga and Kao before him before the effective filing date of the claimed invention, to incorporate the power consumption prediction as taught by Kao into the device as disclosed by Koga, to provide cost control in operating power systems [Kao, par 5].
Regarding Claim 8, Koga discloses a control method [using MFP 200 of Fig. 4].  The remainder of Claim 8 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 9, Koga discloses a non-transitory computer readable medium storing a program causing a processor to execute a process for processing information [ROM 223 within control unit 220, which is contained in MFP main body 100].  The remainder of Claim 9 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claim 13, Koga and Kao disclose the information processing device according to Claim 1.  Kao further discloses wherein the acquired information about the power consumption associated with the execution of each of the plurality of programs includes a plurality of power consumption margins for the execution of each program, and each of the plurality of power consumption margins indicating a maximum allowed power consumption for each of the plurality of programs [computer 210 receives power consumption data from power consumption database 220; computer 210 is configured to generate power estimates associated with each of the numerical control programs to be executed according to the power consumption data stored in the power consumption database; computer 210 includes upper threshold value, with power consumption estimates associated with the execution schedule according to upper threshold value, among other factors, Fig. 2; par 28, ll. 7-10].
Regarding Claims 14 and 15, Koga and Kao disclose the control method of an information processing device according to Claim 8 and the non-transitory computer readable medium according to Claim 9, respectively.  Claims 14 and 15 repeat the same limitations as recited in Claim 13, and are rejected accordingly.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koga and Kao, and further in view of Hanappe US Pat No. 9,268,389.
Regarding Claim 2, Koga and Kao disclose the information processing device according to Claim 1.  While Kao discloses the processor lowers the power consumption for execution of each program, Koga and Kao do not explicitly teach wherein the power consumption is reduced by inserting an idle period in which no process is executed between program threads executed by the processor to execute each program.
In the analogous art of power monitoring and power reduction, Hanappe teaches wherein the power consumption is reduced by inserting an idle period in which no process is executed between program threads executed by the processor to execute each program. [a lower-performance state is selected for the CPU by inserting dummy instructions into the task's code; at this time at which the dummy instruction is reached, the CPU settings are adjusted to a lower-performance state and the task being executed is upheld from processing; the dummy instruction introduces a tiny sleep duration (equivalent to an idle time of the running process), col. 13, ll. 49-55; col. 3, ll. 57-67; col. 14, line 1].
It would have been obvious to one of ordinary skill in the art having the teachings of Koga, Kao, and Hanappe before him before the effective filling date of the claimed invention, to incorporate the sleep intervals in processing as taught by Hanappe into the device disclosed by Koga and Kao, to improve processor performance and efficiency by reducing power consumption when high-performance is not necessarily required [Hanappe, col. 5, ll. 47-55].
Regarding Claim 3, Koga, Kao, and Hanappe disclose the information processing device according to Claim 2.  Hanappe further teaches wherein the processor computes a number of idle periods to insert per a unit time according to an amount by which to lower the power consumption, and inserts the idle periods between the threads according to a time taken to execute each thread [method of reducing energy comprising steps of: (a) causing the processor to execute a portion of the task during an active period, (b) after each active period, causing the processor to stop executing the task for an interval, and (c) repeatedly performing the steps (a) and (b) until the task has been completed: wherein durations of active periods and intervals are selected based on the task to be performed so that execution of the task imposes an average load on the processor that is less than 100% but greater than 0% daring each accounting period of the PPM system between a start and an end of the execution of the task), Claim 1].
It would have been obvious to one of ordinary skill in the art having the teachings of Koga, Kao, and Hanappe before him before the effective filling date of the claimed invention, to incorporate the sleep intervals in processing as taught by Hanappe into the device disclosed by Koga and Kao, to improve processor performance and efficiency by reducing power consumption when high-performance is not necessarily required [Hanappe, col. 5, ll. 47-55].
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koga and Kao, and further in view of Lehwalder et al., US PGPub 2020/0201408.
Regarding Claim 4, Koga and Kao disclose the information processing device according to Claim 1.  However, Koga and Kao do not explicitly teach wherein the processor lowers the power consumption during the execution of each program by lowering a clock frequency of the processor.
In the analogous art of power monitoring, Lehwalder teaches wherein the processor lowers the power consumption during the execution of each program by lowering a clock frequency of the processor [throttle processor frequency to lower power consumption based when a critical power warning is received, par. 42].
It would have been obvious to one of ordinary skill in the art, having the teachings of Koga, Kao, and Lehwalder before him before the effective filing date of the claimed invention, to incorporate the power consumption management as taught by Lehwalder into the device as disclosed by Koga and Kao, to safeguard against a system crash while better utilizing the system power supply [Lehwalder, par 8].
Regarding Claim 5, Koga and Kao disclose the information processing device according to Claim 1.  However, Koga and Kao do not explicitly teach wherein the processor has multiple processor cores.
In the analogous art of power monitoring, Lehwalder further discloses wherein the processor has multiple processor cores [the processing platform 310 may comprise one or more processors, each of which may have one or more cores, par 42].
It would have been obvious to one of ordinary skill in the art, having the teachings of Koga, Kao, and Lehwalder before him before the effective filing date of the claimed invention, to incorporate the one or more cores as taught by Lehwalder into the device as disclosed by Koga and Kao, to provide additional processing capabilities [Lehwalder, par 42].
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kao and Lehwalder, and further in view of Walrath US PGPub. 2008/0178032.
Regarding Claim 6, Koga and Kao disclose the information processing device according to Claim 1.  However, Koga and Kao do not explicitly teach in a case in which the processor determines that a maximum amount of lowering the power consumption for the execution of each program that is achievable with the operating settings of the processor is smaller than an amount by which to lower the power consumption to within the range of the power consumption margin of the respective program, issues a notification indicating that the amount by which to lower the power consumption is not achievable with the operating settings of the processor.
In the analogous art of power management, Walrath teaches notifying, in a case in which the processor determines that a maximum amount of lowering the power consumption for the execution of each program that is achievable with the operating settings of the processor is smaller than the amount by which to lower the power consumption to within the range of the power consumption margin of the respective program [determining that no lowering of power consumption, by adjusting/suspending operation of elements, is possible (steps 216-226), Fig. 2; par 30-32], issues a notification indicating that an amount by which to lower the power consumption is not achievable with the operating settings of the processor [power management module 30 alerts the user that operation of electronic device 12 within power draw limit 64 parameters may not be possible, par 32].
It would have been obvious to one of ordinary skill in the art, having the teachings of Koga, Kao, and Walrath before him before the effective filling date of the claimed invention, to incorporate the power prioritization as taught by Walrath, into the device as disclosed by Koga and Kao, to improve power battery power performance and mitigate safety issues arising from significant power draws [Walrath, par 1].
Regarding Claim 7, Koga, Kao, and Walrath disclose the information processing device according to Claim 6.  Walrath further teaches wherein the processor further issues, in addition to the notification indicating that the amount by which to lower the power consumption is not achievable, a notification of information indicating a power-supplying performance [displaying to a user information of the device’s elements’ power conditions, par. 22].  
Moreover, while Walrath does not explicitly prompt the user to replace the power supply device, Walrath recognizes the lifespan of electronic devices and power resources and the need for replacement [par 1, 6] and the compatibility of power resources and ratings [par 27] in addition to providing the user with a visual display suggesting settings and selecting power consumption and resource management [par 26].
It would have been obvious to one of ordinary skill in the art, having the teachings of Koga, Kao, and Walrath before him before the effective filling date of the claimed invention, to incorporate the display information indicating replacement of power supply devices as taught by Walrath, into the device as disclosed by Koga and Kao, to ensure continued operation of a device [par 27]. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kao and Lehwalder, and further in view of Mori, US PGPub 2009/0271645.
Regarding Claim 10, Koga and Kao disclose the information processing device according to Claim 1.  While Kao discloses the processor in response to determining that the power consumption margin of the respective program will be exceeded, adjust the selected operating setting of the processor before the execution of each program such that the power consumption during the execution of the program comes within the range of the power consumption margin of the respective program [computer 210 (using processor 212) is configured to adjust the values of the machining parameters to reduce the power consumption estimates associated with the numerical control program and then adjust the schedule; computer 210 generates estimates for each of the numerical control programs (values are adjusted when estimates exceed what is supported, based on the data of power consumption and upper threshold), par 28, ll. 7-10, 33-36], Koga and Kao do not explicitly teach selecting an operating setting of the processor to be changed based on a priority of the operating setting in response to determining that a power threshold will be exceeded.
In the analogous art of power management, Mori teaches selecting an operating setting of the processor to be changed based on a priority of the operating setting in response to a determination a power threshold will be exceeded [the CPU 321 of the management server 300 may also automatically stop the power saving control unit set with priority that is lower than a predetermined priority threshold value”, par. 219. A threshold value is a power supply range (limit), par. 80. For example, “the CPU 321 of the management server 300 notifies the user that there will be a power shortage in the storage apparatus maintaining the current operating status with the upper limit supply capability value scheduled to be changed”, par. 220].
It would have been obvious to one of ordinary skill in the art having the teachings of Koga, Kao, and Mori before him before the effective filling date of the claimed invention, to incorporate adjusting operating settings based on priority as taught by Mori, into the process as disclosed by Koga and Kao, to improve power management of separate parts or operations of the system [Mori, par. 149].
Regarding Claim 11, Koga and Kao disclose the control method of an information processing device according to Claim 8.  Claim 11 repeats the same limitations as recited in Claim 10, and is rejected accordingly.
Regarding Claim 12, Koga and Kao disclose the non-transitory computer readable medium according to Claim 9.  Claim 12 repeats the same limitations as recited in Claim 10, and is rejected accordingly.

Response to Arguments
Applicant’s arguments filed 04/22/22 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186